      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 1 of 9. PageID #: 411




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18-CR-687
                                                  )
                Plaintiff,                        )   CHIEF JUDGE PATRICIA A. GAUGHAN
                                                  )
        v.                                        )
                                                  )
 SILVIO LEON,                                     )   GOVERNMENT’S RESPONSE TO
 PABLO ARRECHAVALETA,                             )   DEFENDANTS’ SENTENCING
                                                  )   MEMORANDA
                Defendants.                       )


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Elliot Morrison, Assistant United States Attorney, hereby responds to

Defendants’ sentencing memoranda (R. 36 (Leon); R. 37 (Arrechavaleta)).

I.     FACTUAL BACKGROUND

       The PSR provides a detailed and accurate recitation of the facts of these offenses. The

government will furnish additional evidence if necessary at the sentencing hearing, in the form of

the testimony of the case agent. The government here briefly responds to several factual

misstatements in Defendants’ sentencing memoranda.

       Both Defendants claim, in identical terms, that they pulled the thousands of accounts on

the trip in which they were arrested searching for a select few credit card accounts—that they

were “only looking for credit card numbers that had a Sam’s Club membership associated with

them.” (R. 36: Leon Mem., PageID 298; R. 37: Arrechavaleta Mem., PageID 319.) Leon goes

further, claiming that “only 2 of the 4,900 card numbers contained the information Silvio sought”

(those belonging to F.V. and J.A.), and that he thus “had no further contact with the remaining
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 2 of 9. PageID #: 412



4,898 card numbers.” (R. 36: Leon Mem., PageID 298.) Neither contention can be reconciled

with the evidence.

       Defendants traveled to dozens of cities, principally in Pennsylvania and Ohio, and stole

hundreds or thousands of accounts in each area. They were not searching for cards already

associated with Sam’s Club, let alone associated with two particular names of Sam’s Club

members. F.V. and J.A. were fictitious names Leon used to obtain fraudulent Sam’s Club

memberships—and Defendants had with them at the time of their arrest a fake driver’s license to

further this fraud. Memberships at Sam’s Club are required to shop, not to pay. So Defendants’

used countless unwitting victims’ credit card accounts to make their purchases, often making

multiple purchases on different cards in a single trip—without any regard for who that victim

was or whether they had a Sam’s Club membership.

       Take, for example, the February 2018 trip to the Cleveland, Ohio area that brought them

to the Mentor Police Department’s and FBI’s attention. On that trip, they were using the F.V.

membership for their Sam’s Club purchases. They made 29 separate fraudulent charges totaling

more than $13,000 in just four days, from February 9 to 12. On February 10, for example, they

made two purchases at the Sheffield Village store, one at the Sandusky store, and four at the

Mentor store—using a different card for each transaction, and spending more than $2,500 of

other peoples’ money at Sam’s Clubs alone that day.

       That pattern repeats on the trip for which Leon claims that he used only two of 4,900 of

the accounts recovered. They began on June 8, 2018, in Harrisburg, Pennsylvania, by then using

the J.A. membership. Between June 8 and June 11, they fraudulently charged more than $8,200

in 27 transactions at eight stores between Harrisburg and Cleveland, before they were arrested on

the morning of June 12. They used far more than two credit card accounts on that trip. None of




                                                2
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 3 of 9. PageID #: 413



those accounts belonged to the two fictional Sam’s Club members. Instead, those accounts

belonged to real people who had innocently swiped their credit cards at their local gas stations

not knowing that Defendants would charge hundreds of dollars in their names—like the real

people whose reports of large fraudulent charges in February 2018 helped investigators identify

Defendants and discover at least the Sam’s Club portion of this wide-ranging scheme.

       Moreover, Defendants would limit the estimate of the actual and intended losses to only

the purchases they successfully made at Sam’s Club stores and nowhere else. But it is

undisputed that they made fraudulent purchases at other retailers, as they have admitted in their

plea agreements, and consistent with agents’ finding recently purchased merchandise from other

retailers at the time of the arrest. The Sam’s Club purchases are just the ones that are feasible to

aggregate because they are associated with the fraudulent memberships known to law

enforcement.

II.    LEGAL ARGUMENT

       The central legal issue in dispute is the loss amount under § 2B1.1 of the Guidelines, but

two other issues merit brief discussion.

       A.      NUMBER OF VICTIMS

       The PSR correctly applies the enhancement under § 2B1.1(b)(2)(A) for 10 or more

victims. Leon’s argument relies on his incorrect contention that that there are only two victims

in this scheme. That premise is false for the reasons stated above. Further, at a minimum,

dozens of banks have paid out fraudulent charges. Nor is there any basis in the law to doubt that

the many thousands of people who had their account information stolen were victims of this

broad-ranging scheme. Defendant’s legal argument that not every account possessed with intent

to defraud was “used” is self-defeating, since he “used” at least 10 accounts on every trip he took

even under his own definition.


                                                  3
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 4 of 9. PageID #: 414



       B.      ROLE IN THE OFFENSE

       The PSR also correctly applies a § 3B1.1 4-level aggravating role enhancement to Leon

and correctly declines to apply a minor role adjustment to Arrechavaleta. Leon was the clear

leader of a scheme that was breathtaking in scope—in terms of time, geography, money, and the

number of victims. Leon was the old hand. At the start of this scheme, he was still on federal

supervised release based on his 18 U.S.C. § 1029 conviction for a similar credit card skimming

scheme. He was the one renting the cars and booking most of the flights—organizing the trips,

in other words—and he appears to have recruited Arrechavaleta to join the scheme as soon as

Arrechavaleta got out of prison on his own prior federal armed robbery conviction.

       The full 4-level enhancement is also appropriate because of the scope of the scheme.

There appear to be at least five participants, with Leon the one constant. Just for the brief

window in which the FBI was catching onto the long-running scheme and able to obtain

surveillance, at least two others are viewed on surveillance assisting with purchases. Further,

they also were regularly sending the gift cards back to at least one confederate in Miami, as is

typical in these schemes, and consistent with their possession of mailing envelopes when they

were arrested. Even if there were not five participants, this is exactly the type of scheme that is

considered “otherwise extensive.” See U.S.S.G. § 3B1.1 n.3 (providing the example that “a

fraud that involved only three participants but used the unknowing services of many outsiders

could be considered extensive”). Here, Defendants converted countless gas stations and their

workers into unwitting participants, and the identity theft victims were unknowingly giving over

their credit card accounts for Defendants to use to defraud the card-issuing banks that suffered

the vast majority of the financial loss. The scheme was also extensive in terms of the geographic

spread, the number of retail establishments.




                                                 4
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 5 of 9. PageID #: 415



       Arrechavaleta’s argument for a mitigating role is contrary to his plea agreement

stipulations (see R. 29, PageID 162 (permitting argument on aggravating role, not mitigating

role)) and the law. True enough, Leon was the leader of the scheme. But the mere presence of a

leader does not render Arrechavaleta “substantially less culpable than the average participant in

the criminal activity,” as is required to be deemed a minor participant. See U.S.S.G. § 3B1.2,

n.3. Arrechavaleta participated in the vast majority of the Sam’s Club purchases, and was

regularly traveling from Miami to the areas they were victimizing. Even if he was less culpable

than Leon, Arrechavaleta was actually more culpable than the average participant when

considering the coconspirators who were Leon’s less frequent skimming and shopping

accomplices and their confederates receiving packages of gift cards in Miami. In sum,

Arrechavaleta’s missing out on the early months of the conspiracy because he was incapacitated

by the Bureau of Prisons is an argument for an upward variance, not for a minor role.

       C.      LOSS AMOUNT

       For the reasons stated in the government’s objection to the loss amount calculation, the

government submits that the loss amount under § 2B1.1(b)(1) is understated. In sum, the loss

amount found in the PSR includes the stolen credit card accounts possessed only on the final

June 2018 trip. That is a snapshot of the trip on which they were arrested, not an aggregation of

all of the relevant conduct, as the Guidelines require. Defendants had made dozens of such trips

before they were caught. Each time they harvested thousands of stolen credit card accounts. It is

true that the exact amount cannot be known, but the government respectfully disagrees with the

PSR’s conclusion that they cannot be estimated. Estimating is often necessary in calculating loss

amounts of drug weights. As explained in the objection section of the PSRs, a fair estimate

would be that Defendants stole at least 30,000 accounts, resulting in an intended loss of at least




                                                 5
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 6 of 9. PageID #: 416



$15 million. As a result, the government submits that a 20-level increase for loss amount, rather

than the current 16-level increase, is the correct adjustment under § 2B1.1(b)(1).

       The core of Defendant’s objection is to the manner of calculation spelled out in the

Guidelines commentary—counting $500 per stolen credit card account when the amount actually

intended to be stolen is unknown pursuant to § 2B1.1(b)(1), n. 3(F)(i). As both Defendants now

admit, at the time they signed their plea agreements, using $500 per stolen account was proper.

But citing United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc), they argue that the en

banc Sixth Circuit has upended all interpretations of the Guidelines based on application notes,

at least where those notes favor the government’s position. In Havis, the Court considered the

scope of the definition of a “controlled substance offense” under § 4B1.2. The Court found that

§ 4B1.2 provides a definition of the term in the main text, and that the application notes then

modify that definition—adding to the category of controlled substance offenses attempts to

commit controlled substance offenses, and thus modifying the definition. 927 F.3d at 385-87.

       The government recognizes that Havis is binding on this Court and could call into

question prior panel decisions of the Sixth Circuit, but Havis does not compel the result that

Defendants seek. 1 Defendants’ reading of Havis has surface appeal insofar as Havis casts doubt

on the validity of Guidelines application notes in some circumstances. But Defendants’

contentions miss the mark. Guidelines application notes have, for decades, helped courts

interpret the Guidelines. Havis carved out an exception to their reach when a note goes beyond




1
        In addition, the government does not concede that Havis was correctly decided. Should
the Court decide any part of this or any other issue in Defendant’s favor based on Havis, the
government reserves the right to seek further review of that issue based on subsequent
reconsideration by the Supreme Court or otherwise, or by seeking a petition for certiorari in this
case, or joining a petition for cert. filed in another case.


                                                  6
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 7 of 9. PageID #: 417



interpreting the main text and conflicts with the main text. The main text is required by statute to

be submitted for Congress’s review, while the notes are not. Id. at 385-86. Where the main text

provides a definition that Congress is presumed to have approved, and the notes would alter that

definition, the en banc court held that the notes cannot have such an effect. Id. at 386-87. The

broader rule is that courts “need not accept an interpretation that is ‘plainly erroneous or

inconsistent with the’ corresponding guideline.” Id. at 386 (quoting Stinson v. United States, 508

U.S. 36, 45 (1993)).

       Here, however, there is no such conflict between a definition in the main text and a

definition in the application notes, or an interpretation that is “plainly erroneous.” The main text

speaks broadly of “loss,” and the application notes provide a variety of ways to interpret that

term depending on the context—with general rules of broad applicability and special rules

applicable to specific situations. See U.S.S.G. 2B1.1, n. 3. Defendants do not take issue with the

use of the application note’s rules of broad applicability, effectively conceding that it is

permissible for the Sentencing Commission to give form to the word, “loss,” in the Guidelines

text, including to recognize that loss that is intended but not accomplished is relevant.

Defendants appear to argue that Havis requires the rejection of some application notes because

they add to or conflict not with the main text, but with other application notes. But Havis is

expressly concerned with conflicts between the text and the notes, not between the notes.

       The special rules of note 3(F), including the one that applies here, do not conflict with the

main text, but instead attempt to address unique or difficult cases for assessing “loss.” In credit

card skimming cases like this one, the defendants will often be caught red-handed with

thousands of thousands of accounts with credit limits well in excess of $500. It is impossible to

determine with precision the full extent the scheme they intended to perpetrate but for law




                                                  7
       Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 8 of 9. PageID #: 418



enforcement’s intervention, or to quantify the harm caused by compromising a victim’s account

even without charges to that account. In the absence of a method for estimating that loss that

Congress is presumed to have blessed—which is, under Havis, absent here—there is nothing

improper about the Sentencing Commission providing district courts guidance in calculating the

loss in such a situation, as it has for decades.

III.    CONCLUSION

        For these reasons, the government submits that the PSR correctly calculates Defendants’

guidelines ranges except insofar as the government submits that a 20-level increase for loss

amount, rather than the current 16-level increase, is the correct adjustment under § 2B1.1(b)(1).

Defendants’ objections to the PSR should be rejected. For these reasons, and for those to be

argued at the sentencing hearing concerning the sentencing factors under 18 U.S.C. § 3553(a), in

particular, the recidivism of these defendants, a sentence at the high end of the adjusted

guidelines ranges is appropriate.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                                   By:   /s/ Elliot Morrison
                                                          Elliot Morrison (OH: 0091740)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3919
                                                          (216) 522-8355 (facsimile)
                                                          Elliot.Morrison@usdoj.gov




                                                    8
      Case: 1:18-cr-00687-PAG Doc #: 42 Filed: 08/19/19 9 of 9. PageID #: 419



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this day, August 19, 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Elliot Morrison
                                                        Elliot Morrison
                                                        Assistant U.S. Attorney




                                                   9
